                                            Case 3:19-cv-07719-SI Document 43 Filed 03/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UPWORK GLOBAL INC.,                                Case No. 19-cv-07719-SI
                                   8                    Plaintiff,
                                                                                            ORDER ADOPTING REPORT AND
                                   9             v.                                         RECOMMENDATION AND
                                                                                            GRANTING MOTION FOR DEFAULT
                                  10     FAN LIAN,                                          JUDGMENT
                                  11                    Defendant.                          Re: Dkt. Nos. 32, 39
                                  12
Northern District of California
 United States District Court




                                  13          On March 2, 2021, Magistrate Judge Cousins issued a report and recommendation (the
                                  14   “Report”) in this case. Dkt. No. 39. The Report finds that the Court has jurisdiction over defendant,

                                  15   that email service on defendant was effective, and that plaintiff’s motion for default judgment should

                                  16   be granted. The Report recommends awarding plaintiff the following relief: (1) an injunction

                                  17   enjoining defendant Lian from accessing or using Upwork Global Inc.’s website, servers, systems

                                  18   and platform; and renting, purchasing, or soliciting the sale or rental of Upwork accounts in any

                                  19   way; and (2) an award of $11,000 for damages; $2,884.54 for costs, and $25,000 for legal fees,
                                       totaling $38,884.54.    Although defendant was electronically served with the complaint and
                                  20
                                       summons, Dkt. No. 25, defendant failed to answer or otherwise respond. After the Clerk of the
                                  21
                                       Court entered default, plaintiff moved for default judgment. Dkt. No. 32. Defendant did not file
                                  22
                                       any response to the motion.
                                  23
                                              Defendant was electronically served with the Report on March 4, 2021. Dkt. No. 42.
                                  24
                                       Pursuant to 28 U.S.C. § 636(b)(1), the parties had fourteen days from service of the Report to file
                                  25
                                       written objections. See also Fed. R. Civ. P. 72(b). Nobody has filed an objection to the Report.
                                  26
                                              The Court has reviewed the Report and the docket in this case. The Court agrees with Judge
                                  27
                                       Cousins’ legal analysis and factual findings, and accordingly the Court ADOPTS the Report and
                                  28
                                            Case 3:19-cv-07719-SI Document 43 Filed 03/19/21 Page 2 of 2




                                   1   Recommendation and GRANTS plaintiff’s motion for default judgment. The Court also finds that

                                   2   the requested attorneys’ fees and costs are supported by the declaration of Nicholas Fram at Dkt.

                                   3   No. 32-2.

                                   4          The Court hereby ORDERS as follows: defendant Lian is ENJOINED from accessing or

                                   5   using Upwork Global Inc.’s website, servers, systems and platform; and renting, purchasing, or
                                       soliciting the sale or rental of Upwork accounts in any way. The Court also awards $11,000 for
                                   6
                                       damages; $2,884.54 for costs, and $25,000 for legal fees, totaling $38,884.54.
                                   7

                                   8
                                              IT IS SO ORDERED.
                                   9

                                  10
                                       Dated: March 19, 2021                        ______________________________________
                                  11
                                                                                      SUSAN ILLSTON
                                  12                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
